DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3 and 9-10 the phrases "preferably", “more preferably”, “for example”, “in particular” and “notably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 5 recites the limitation "the modified buckwheat starch" in line 4.  There is insufficient antecedent basis for this limitation in the claim as claim 5 depends from claim 1, which only recites a “stabilized buckwheat starch”. 
Claims 2, 4, 6-8 and 11-13 are included as they depend from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 103168812 A; June 26, 2013).
Regarding claim 1, Ma discloses a method of preparing stabilized buckwheat starch from native buckwheat starch, wherein the method comprises preparing a suspension of native buckwheat starch in an aqueous medium. 
Ma further teaches heating the aqueous medium in two stages, comprising a first stage at a temperature of 40-50 C, thus overlapping the claimed first heating temperature range of 50 to 60 C, and a second stage at a temperature of 60-70 C for 4 hours, thus overlapping the claimed range of 60 C and claimed time of at least 30 minutes (See English Translation and Derwent Abstract). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to heating the aqueous suspension up to a temperature that does not exceed 60 C, Ma teaches that the second heating temperature can be at 60 C and therefore does not have to exceed 60 C.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature is merely an obvious variant over the prior art. 
	With respect to the first stage comprising a slow heating at a rate between 0.2 C and 5 C per hour, the examiner notes that Ma fails to specifically teach slowly heating at a rate as claimed, however, Ma teaches that the first stage of heating heats the aqueous suspension to a temperature of 40-50 C, which overlaps the claimed temperature. Therefore, absent a showing of unexpected results, the rate of heating is merely an obvious variant over the prior art as the suspension reaches the same temperature as claimed at the end of the first stage of heating, which would result in a same product as claimed after the first state of heating. 
	Ma further teaches filtering the buckwheat solution, which corresponds to separating the buckwheat starch from the aqueous medium, drying the buckwheat 
	Regarding claim 2, as stated above with respect to claim 1, Ma fails to specifically teach slowly heating at a rate as claimed and therefore fails to teach that the suspension is heated stepwise. However, Ma teaches that the first stage of heating heats the aqueous suspension to a temperature of 40-50 C, which overlaps the claimed temperature. Therefore, absent a showing of unexpected results, the rate of heating is merely an obvious variant over the prior art as the suspension reaches the same temperature as claimed at the end of the first stage of heating, which would result in a same product as claimed after the first state of heating. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature is merely an obvious variant over the prior art.  
	Regarding claim 3, as stated above with respect to claim 1, Ma fails to specifically teach slowly heating at a rate as claimed in the first stage of heating and therefore fails to teach two successive isothermal heating steps. However, Ma teaches that the first stage of heating heats the aqueous suspension to a temperature of 40-50 C, which overlaps the claimed temperature. Therefore, absent a showing of unexpected 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature and time of heating is merely an obvious variant over the prior art.  
Regarding claim 4, Ma further teaches that the process is free of organic solvents and free of chemical reactants (See English Translation and Derwent Abstract).
	Regarding claim 5, as stated above, Ma teaches drying the buckwheat starch. Ma, however, is silent with respect to the temperature for drying and the moisture rate of the stabilized buckwheat starch. 
	It would have been obvious to one of ordinary skill in the art to dry the buckwheat starch for a temperature and time sufficient to achieve a desired moisture rate. One would have been motivated to vary the temperature and time for drying depending on the desired application of the buckwheat starch. Drying at a higher temperature will result in a dryer starch in a shorter amount of time and therefore it is well within the 
	Further, drying the starch until the moisture is below 12% would have been obvious to one of ordinary skill in the art in order to provide a dry product that can be mixed with other ingredients. Ma teaches using the buckwheat starch to make a biscuit and therefore drying to a low moisture content would ensure the starch s dry enough to act as a flour ingredient when making the biscuit. 
Additionally, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature and time of drying is merely an obvious variant over the prior art.  
	Regarding claim 6, Ma further teaches that the native buckwheat is extracted from groat or flour. 
	Regarding claims 7-10, Ma teaches a process for making stabilized buckwheat starch as described above, but fails to teach the onset gelatinization temperature, retrogradation rate, and pasting temperature as claimed. 
	However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an 
	Ma teaches a similar process as claimed, comprising an aqueous medium and a two stage heating step using similar temperatures as claimed, and therefore the stabilized buckwheat starch of Ma would have a similar onset gelatinization temperature, retrogradation rate, and pasting temperature as claimed. 
	Further, it would have been obvious to one of ordinary skill in the art to vary the processing conditions, such as temperature and times for heating and drying, to result in a stabilized buckwheat starch having the claimed properties. 
	This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding claims 11-13, Ma teaches a food product comprising the stabilized buckwheat starch, wherein the food product is a biscuit (Derwent Absract).

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 103168812 A; June 26, 2013) as applied 11 above, and further in view of Liu et al. (CN 102578231 A; July 18, 2012).
Regarding claim 12, Ma teaches that the stabilized buckwheat starch can be used in a food product, but fails to teach that the food product is a yogurt. 

It would have been obvious to one of ordinary skill in the art  to use the stabilized buckwheat starch in a yogurt as it is known in the art for yogurt to contain buckwheat and would further provide the yogurt with multiple nutritional and health benefits as taught by Liu.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791